Opinion oe ti-ie Court by
Judge Williams:
The appellee was the former owner of appellant and her two sons, Jo and Reeves, and upon his motion a summons was issued against the mother-to show, cause why the boys should not be bound as apprentices, she appeared and contested the cause, and various-witnesses were examined as to her qualifications to rear them “in moral courses” as well as to appellee’s qualifications to do so, and there was a - contrariety of evidence as to both. The court however ordered that the clerk “do bind out, to said Silvester Overby, said colored boys, Joseph and Reeves Overbey, until each of arrives at the age of 21 years, to learn the art and mystery of farming,” and the mother prosecutes an appeal.
By Sec. 4, Art. 1, chap. 64, Rev. Statutes, 2 Stant., 137, it is provided that, “the term of every appenticeship shall be until the minor attains the age of twenty-one years, if a boy, or eighteen years if a girl.”
In order therefore that the apprentice shall not be compelled to serve longer than the period so fixed, it is an essential part of every judgment ordering the apprenticing of a child to ascertain and fix its age, and not leave this to the discretion of the clerk. By ascertaining the age the record will admonish the clerk what period of time the apprentice will have to serve, and to so fix the covenant and to be record evidence to it when the apprenticeship expires.
We have reversed the judgment, at the present sitting, in Jones' v. Jones, because the court fixed the age of the apprentice younger than the evidence justified and thus did injustice to it.
Nor this error the judgment must be reversed, and as on the *305next trial the evidence may be materially different, we will express no opinion as to other points.
J. D. White, for appellant.
James, for appellee.
Judgement reversed.